[ex103_2019eip-rsa001.jpg]
Molina Healthcare, Inc. 2019 Equity Incentive Plan Restricted Stock Award
Agreement This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) effective as
of [DATE] is between Molina Healthcare, Inc., a Delaware corporation (the
“Company”), and [NAME OF EMPLOYEE], an employee of the Company or one of its
Affiliates (the “Grantee”), pursuant to and subject to the terms and conditions
of the Molina Healthcare, Inc. 2019 Equity Incentive Plan (the “Plan”). The
Company desires to award to the Grantee a number of shares of the Company’s
common stock, par value $.001 per share (the “Common Stock”), subject to certain
restrictions as provided in this Agreement, in order to carry out the purpose of
the Plan. The purpose of this Agreement is to evidence the terms and conditions
of an award of restricted stock granted to the Grantee under the Plan.
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Grantee hereby agree as
follows: Section 1. Award of Restricted Stock. Effective as of [DATE] (the
“Effective Date”), the Company grants to the Grantee a restricted stock award of
[NUMBER OF SHARES] shares of Common Stock (the “Shares”), subject to the terms
and conditions set forth in this Agreement and in accordance with the terms of
the Plan (the “Restricted Stock Award”). Section 2. Rights with Respect to the
Shares. (a) Stockholder Rights. With respect to the Shares, the Grantee shall be
entitled at all times on and after the date of issuance of the Shares to
exercise the rights of a stockholder of Common Stock of the Company, including
the right to vote the Shares and the right to receive dividends on the Shares as
provided in Section 2(b) hereof, unless and until the Shares are forfeited
pursuant to Section 3 hereof. However, the Shares shall be nontransferable and
subject to a risk of forfeiture to the Company at all times prior to the dates
on which such Shares become vested, and the restrictions with respect to the
Shares lapse, in accordance with Section 3 of this Agreement. (b) Dividends. As
a condition to receiving the Shares under the Plan, the Grantee hereby agrees to
defer the receipt of dividends paid on the Shares. Cash dividends or other cash
distributions paid with respect to the Shares prior to the date or dates the
Shares vest shall be subject to the same restrictions, terms, and conditions as
the Shares to which they relate, shall be promptly deposited with the Secretary
of the Company or a custodian designated by the Secretary, and shall be
forfeited in the event that the Shares with respect to which the dividends were
paid are forfeited. (c) Issuance of Shares. The Company shall cause the Shares
to be issued in the Grantee’s name or in a nominee name on the Grantee’s behalf,
either by book-entry registration or issuance of a stock certificate or
certificates evidencing the Shares, which certificate or certificates shall be
held by the Secretary of the Company or the stock transfer agent or brokerage
service selected by the Secretary of the Company to provide such services for
the Plan. The Shares shall be restricted from transfer and shall be subject to
an appropriate stop-transfer order. If any certificate is issued, the
certificate shall bear an appropriate legend referring to the restrictions
applicable to the Shares. The Grantee hereby agrees to the retention by the
Company of the Shares and, if a stock certificate is issued, the Grantee agrees
to execute and deliver to the Company a blank stock power with respect to the
Shares as a condition to the receipt of this Restricted Stock Award. After any
Shares vest pursuant to Section 3 hereof, and following payment of the
applicable withholding taxes pursuant to Section 6 of this Agreement, the
Company shall promptly cause to be issued a certificate or certificates,
registered in the Grantee’s name, evidencing such vested whole Shares (less any
Shares withheld to pay withholding taxes) and shall cause such certificate or
certificates to be delivered to the Grantee free of the legend and the
stop-transfer order referenced above. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share at the time certificates evidencing the Shares are delivered to
the Grantee. {00417967;1}



--------------------------------------------------------------------------------



 
[ex103_2019eip-rsa002.jpg]
Section 3. Vesting; Forfeiture. (a) Vesting. Subject to the terms and conditions
of this Agreement, [one-third (1/3rd)] of the Shares shall vest, and the
restrictions with respect to the Shares shall lapse, on each of the [first,
second, and third anniversaries] of the Effective Date if the Grantee remains
continuously employed by the Company or an Affiliate of the Company until such
respective vesting dates. (b) Forfeiture. If the Grantee ceases to be employed
by the Company and all Affiliates of the Company for any reason prior to the
vesting of the Shares pursuant to Section 3(a) hereof, Grantee’s rights to all
of the unvested Shares shall be treated in accordance with the terms of his
Employment Agreement with the Company, dated as of [DATE] (the “Employment
Agreement”). (c) No Early Vesting. Except as provided in the Employment
Agreement or unless otherwise determined by the Committee in its sole
discretion, in no event will any of the Shares vest prior to their respective
vesting dates set forth in Section 3(a) hereof. Section 4. Restrictions on
Transfer. Until the Shares vest pursuant to Section 3 hereof, neither the
Shares, nor any right with respect to the Shares under this Agreement, may be
sold, assigned, transferred, pledged, hypothecated (by operation of law or
otherwise) or otherwise conveyed or encumbered and shall not be subject to
execution, attachment or similar process. Any attempted sale, assignment,
transfer, pledge, hypothecation or other conveyance or encumbrance shall be void
and unenforceable against the Company or any Affiliate of the Company. Section
5. Distributions and Adjustments. (a) If any Shares vest subsequent to any
change in the number or character of the Common Stock of the Company through any
stock dividend or other distribution, recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares of Common Stock
or other securities of the Company or other similar corporate transaction or
event such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Agreement, then the Committee
shall, in such manner as it may deem equitable, in its sole discretion, adjust
any or all of the number and type of such Shares. (b) Any additional shares of
Common Stock of the Company, any other securities of the Company and any other
property distributed with respect to the Shares prior to the date or dates the
Shares vest shall be subject to the same restrictions, terms and conditions as
the Shares to which they relate and shall be promptly deposited with the
Secretary of the Company or a custodian designated by the Secretary. Section 6.
Taxes. (a) The Grantee acknowledges that the Grantee will consult with the
Grantee’s personal tax adviser regarding the income tax consequences of the
grant of the Shares, payment of dividends on the Shares, the vesting of the
Shares and any other matters related to this Agreement. In order to comply with
all applicable federal, state, local or foreign income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are the Grantee’s sole and absolute responsibility, are
withheld or collected from the Grantee. {00417967;1} 2



--------------------------------------------------------------------------------



 
[ex103_2019eip-rsa003.jpg]
(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, the Grantee may elect to satisfy tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash, check, bank draft,
money order or wire transfer payable to the order of the Company, (ii) having
the Company withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock having a Fair Market Value equal to the amount of
such taxes. The Company will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. The Grantee’s
election must be made on or before the date that the amount of tax to be
withheld is determined. If the Grantee does not make an election, the Company
will withhold a portion of the Shares otherwise to be delivered having a Fair
Market Value equal to the amount of such taxes. Section 7. Non-Solicitation. (a)
Non-Solicitation (Employees). The Grantee acknowledges and agrees that during
the period of Grantee’s employment by the Company (or any Subsidiary), and for a
period of one (1) year after termination of Grantee’s Service Relationship for
any reason, with or without Cause, Grantee shall not directly or indirectly,
either alone or in concert with others, solicit, entice, or encourage the hiring
of any employee of the Company (or any Subsidiary) unless such person was
involuntarily terminated or laid off by the Company (or any Subsidiary). (b)
Non-Solicitation (Customers). During the Grantee’s employment with the Company
and for a period of one (1) year after the Grantee’s date of termination, the
Grantee shall not, directly or indirectly: (i) contact or solicit, or direct any
person, firm, corporation, association or other entity to contact or solicit,
any of the Company’s customers for the purpose of providing any products and/or
services that are the same as or similar to the products and services provided
by the Company to its customers during the term of the Company’s employment; or
(ii) divert or attempt to divert, for his direct or indirect benefit, or for the
benefit of any other person, firm, corporation, association or other entity, the
business of any customer of the Company; or (iii) influence or attempt to
influence any customer of the Company to transfer its business to the Grantee or
any person, firm, corporation, association or other entity; or (iv) in any other
manner knowingly interfere with, disrupt or attempt to disrupt the relationship
of the Company with any of its customers, and in each of (i) through (iv) if
such activities post- termination of employment involve the use of trade secrets
or other confidential information, as defined in Section 9, of the Company. In
addition, the Company will not disclose the identity of any such customers to
any person, firm, corporation, association, or other entity for any reason or
purpose whatsoever. Section 8. Nondisparagement. The Grantee agrees that he/she
will not disparage the Company or its directors, officers, employees,
affiliates, subsidiaries, predecessors, successors or assigns in any written or
oral communications to any third party. The Grantee further agrees that he/she
will not direct anyone to make any disparaging oral or written remarks to any
third parties. Section 9. Confidentiality. The Grantee agrees to keep and
maintain in strict confidence all confidential and proprietary information of
the Company (or any Subsidiary) during and after the term of employment by the
Company, and to never directly or indirectly make known, divulge, reveal,
furnish, make available, or use any confidential information (except in the
course of regular authorized duties on behalf of the Company or any Subsidiary).
Grantee’s obligations of confidentiality hereunder shall survive termination of
employment regardless of any actual or alleged breach by the Company (or any
Subsidiary) in connection with such termination, until and unless any such
confidential information shall have become, through no fault of Grantee,
generally known to the public or unless Grantee is required by law to make
disclosure (after giving the Company or any Subsidiary notice and an opportunity
to contest such requirement). Grantee’s obligations under this Section are in
addition to and not in limitation or preemption of all other {00417967;1} 3



--------------------------------------------------------------------------------



 
[ex103_2019eip-rsa004.jpg]
obligations of confidentiality which Grantee has to the Company under general
legal or equitable principles. All documents and other property including or
reflecting confidential information furnished to Grantee by the Company or
otherwise acquired or developed by the Company shall at all times be the
property of the Company (or any Subsidiary). Upon termination of employment,
Grantee shall return to the Company (or any Subsidiary) any such documents or
other property (including copies, summaries, or analyses of the foregoing) of
the Company (or any Subsidiary) which are in Grantee’s possession, custody, or
control. Section 10. Definitions. Terms not defined in this Agreement shall have
the meanings given to them in the Plan. Section 11. Governing Law. The internal
law, and not the law of conflicts, of the State of California will govern all
questions concerning the validity, construction and effect of this Agreement.
Section 12. Plan Provisions. This Agreement is made under and subject to the
provisions of the Plan, the Employment Agreement, and the Company’s Change in
Control Severance Plan, as may be amended from time to time (the “Change in
Control Severance Plan”), and all of the provisions of the Plan, the Employment
Agreement, and the Change in Control Severance Plan, are also provisions of this
Agreement. If there is a difference or conflict between the provisions of this
Agreement and the provisions of the Plan, the Employment Agreement, and the
Change in Control Severance Plan, then the provisions of the Plan, the
Employment Agreement, and the Change in Control Severance Plan will govern. By
accepting this Restricted Stock Award, the Grantee confirms that the Grantee has
received a copy of the Plan, the Employment Agreement, and the Change in Control
Severance Plan, and represents that the Grantee is familiar with the terms and
provisions of the Plan, the Employment Agreement, and the Change in Control
Severance Plan, and hereby accepts this Restricted Stock Award subject to all
the terms and provisions of the Plan, the Employment Agreement, and the Change
in Control Severance Plan. Section 13. No Rights to Continue Service or
Employment. Nothing herein shall be construed as giving the Grantee the right to
continue in the employ or to provide services to the Company or any Affiliate,
whether as an employee or as a consultant or otherwise, or interfere with or
restrict in any way the right of the Company or any Affiliate to discharge the
Grantee, whether as an employee or consultant or otherwise, at any time, with or
without cause. Subject to the terms of the Grantee’s Employment Agreement, the
Company or any Affiliate may discharge the Grantee free from any liability or
claim under this Agreement. Section 14. Entire Agreement. With the exception of
the Grantee’s Employment Agreement and the Change in Control Severance Plan,
this Agreement together with the Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to said subject matter. All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement or the Plan and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect. {00417967;1} 4



--------------------------------------------------------------------------------



 
[ex103_2019eip-rsa005.jpg]
Section 15. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Plan, this Agreement and the Restricted Stock Award may be amended, altered,
suspended, discontinued or terminated to the extent permitted by the Plan.
Section 16. Shares Subject to Agreement. The Shares shall be subject to the
terms and conditions of this Agreement. Except as otherwise provided in Section
5, no adjustment shall be made for dividends or other rights for which the
record date is prior to the issuance of the Shares. The Company shall not be
required to deliver any Shares until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Committee to be applicable are
satisfied. Section 17. Severability. In the event that any provision that is
contained in the Plan or this Agreement is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction or would disqualify the
Plan or this Agreement for any reason and under any law as deemed applicable by
the Committee, the invalid, illegal or unenforceable provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan or this Agreement, such
provision shall be stricken as to such jurisdiction or Shares, and the remainder
of the Plan or this Agreement shall remain in full force and effect. Section 18.
Headings. Headings are given to the sections and subsections of this Agreement
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Agreement or any provision hereof. Section 19. Grantee’s Acknowledgments.
The Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee or the Board of Directors of the
Company, as appropriate, upon any questions arising under the Plan or this
Agreement. Any determination in this connection by the Company, including the
Board of Directors of the Company or the Committee, shall be final, binding and
conclusive. The obligations of the Company and the rights of the Grantee are
subject to all applicable laws, rules and regulations. Section 20. Parties
Bound. The terms, provisions and agreements that are contained in this Agreement
shall apply to, be binding upon, and inure to the benefit of the parties and
their respective heirs, executors, administrators, legal representatives and
permitted successors and assigns, subject to the limitation on assignment
expressly set forth herein. This Agreement shall have no force or effect unless
it is duly executed and delivered by the Company. Section 21. Counterparts. This
Agreement may be executed in counterparts, each of which shall constitute an
original, but both of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. {00417967;1} 5



--------------------------------------------------------------------------------



 
[ex103_2019eip-rsa006.jpg]
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, effective as of the day and year
first above written. MOLINA HEALTHCARE, INC. By: [NAME] Its: [TITLE] GRANTEE
[NAME] {00417967;1} 6



--------------------------------------------------------------------------------



 